Exhibit 10.8

--------------------------------------------------------------------------------

 
EMPLOYMENT AGREEMENT
 
 
This Employment Agreement (this "Agreement") is made effective as of September
30th, 2015, by and between Alpine 4 Technologies, Ltd ("Alpine 4"), of 4742 N
24th Suite 300 and Shannon Rigney of 8651 E Royal Palm Rd, #226, Scottsdale AZ
85258.
 
A. Alpine 4 is engaged in the business of Automotive Technologies Shannon Rigney
will primarily perform the job duties at the following location: 4742 N 24th St
Suite 300, Phoenix AZ 85016
 
B. Alpine 4 desires to have the services of Shannon Rigney
 
C. Shannon Rigney is an at will employee of Alpine 4. Either party is able to
terminate the employment agreement at any time.
 
Therefore, the parties agree as follows:
 
1.            EMPLOYMENT. Alpine 4 shall employ Shannon Rigney as a(n) VP of
Acquisitions. Shannon Rigney shall provide to Alpine 4 the following services:


·
Utilize company and acquisition knowledge and expertise, to identify, evaluate
and define acquisition opportunities.

·
Plan and implement negotiation strategies to accomplish the established goals
while ensuring compliance with relevant procedures, guidelines and regulations.
Works as part of a team using the appropriate resources to support the process
and effectively accomplish the set objectives.

·
Negotiate Letter of Intent (LOI) and Definitive Agreements within the suitable
time frames according to department and company policies and procedures and in
compliance with all pertinent regulatory requirements collaborating with outside
legal counsel as appropriate.

·
Responsible for all activities related to the negotiations from initiation to
follow-through-to-signature.

·
Follows up on leads from interested parties regarding acquisition opportunities.

·
Review and analyze financial statements to ascertain financial implications of
negotiated agreements.

·
Initiate the preparation of feasibility reports, competitive demographic and
risk analyses, Profit and Loss forecasts, pro-formas, etc. and makes
recommendations for a business case for development opportunities.

·
Assist in demographic analysis and pro forma review.

·
Work with appropriate stakeholders to initiate negotiations completing any
required documentation as needed by counsel or other project team members
ensuring all required approvals are obtained.

·
Monitor the acquisition projects from the execution of the confidentiality
agreement through closing.  Provide direction and expertise as needed to ensure
that the appropriate parties are engaged, and timelines/deadlines are being
met.  Ensure consistency and compliance throughout the process. Implement and
communicate changes as appropriate.



 
1

--------------------------------------------------------------------------------

2. BEST EFFORTS OF EMPLOYEE. Shannon Rigney agrees to perform faithfully,
industriously, and to the best of Shannon Rigney's ability, experience, and
talents, all of the duties that may be required by the express and implicit
terms of this Agreement, to the reasonable satisfaction of Alpine 4. Such duties
shall be provided at such place(s) as the needs, business, or opportunities of
Alpine 4 may require from time to time.
 
3. COMPENSATION OF EMPLOYEE. As compensation for the services provided by
Shannon Rigney under this Agreement, Alpine 4 will pay Shannon Rigney an annual
salary of $70,000.00 payable in accordance with Alpine 4's usual payroll
procedures.  Compensation shall start once funding by investment bank has
occured.  Upon termination of this Agreement, payments under this paragraph
shall cease; provided, however, that Shannon Rigney shall be entitled to
payments for periods or partial periods that occurred prior to the date of
termination and for which Shannon Rigney has not yet been paid, and for any
commission earned in accordance with Alpine 4's customary procedures, if
applicable. Accrued vacation will be paid in accordance with state law and
Alpine 4's customary procedures. This section of the Agreement is included only
for accounting and payroll purposes and should not be construed as establishing
a minimum or definite term of employment.   Company shall also issue 3,500,000
(three million five hundred thousand shares) restricted common shares to Shannon
Rigney.
 
4. EXPENSE REIMBURSEMENT. Alpine 4 will reimburse Shannon Rigney for
"out-of-pocket" expenses incurred by Shannon Rigney in accordance with Alpine
4's policies in effect from time to time.
 
5. RECOMMENDATIONS FOR IMPROVING OPERATIONS. Shannon Rigney shall provide Alpine
4 with all information, suggestions, and recommendations regarding Alpine 4's
business, of which Shannon Rigney has knowledge, that will be of benefit to
Alpine 4.
 
6. CONFIDENTIALITY. Shannon Rigney recognizes that Alpine 4 has and will have
information regarding the following:
- inventions
- products
- product design
- processes
- technical matters
- trade secrets
- copyrights
- customer lists
- prices
- costs
- discounts
- business affairs
- future plans
 
and other vital information items (collectively, "Information") which are
valuable, special and unique assets of Alpine 4. Shannon Rigney agrees that
Shannon Rigney will not at any time or in any manner, either directly or
indirectly, divulge, disclose, or communicate any Information to any third party
without the prior written consent of Alpine 4. Shannon Rigney will protect the
Information and treat it as strictly confidential. A violation by Shannon Rigney
of this paragraph shall be a material violation of this Agreement and will
justify legal and/or equitable relief.
 
2

--------------------------------------------------------------------------------

7. UNAUTHORIZED DISCLOSURE OF INFORMATION. If it appears that Shannon Rigney has
disclosed (or has threatened to disclose) Information in violation of this
Agreement, Alpine 4 shall be entitled to an injunction to restrain Shannon
Rigney from disclosing, in whole or in part, such Information, or from providing
any services to any party to whom such Information has been disclosed or may be
disclosed. Alpine 4 shall not be prohibited by this provision from pursuing
other remedies, including a claim for losses and damages.
 
8. CONFIDENTIALITY AFTER TERMINATION OF EMPLOYMENT. The confidentiality
provisions of this Agreement shall remain in full force and effect for a 2 years
period after the voluntary or involuntary termination of Shannon Rigney's
employment.
 
9. NON-COMPETE AGREEMENT. Shannon Rigney recognizes that the various items of
Information are special and unique assets of the company and need to be
protected from improper disclosure. In consideration of the disclosure of the
Information to Shannon Rigney, Shannon Rigney agrees and covenants that for a
period of 2 years following the termination of this Agreement, whether such
termination is voluntary or involuntary, Shannon Rigney will not directly or
indirectly engage in any business competitive with Alpine 4. This covenant shall
apply to the geographical area that includes In the United States Directly or
indirectly engaging in any competitive business includes, but is not limited to:
(i) engaging in a business as owner, partner, or agent, (ii) becoming an
employee of any third party that is engaged in such business, (iii) becoming
interested directly or indirectly in any such business, or (iv) soliciting any
customer of Alpine 4 for the benefit of a third party that is engaged in such
business. Shannon Rigney agrees that this non-compete provision will not
adversely affect Shannon Rigney's livelihood.
 
10. EMPLOYEE'S INABILITY TO CONTRACT FOR EMPLOYER. Shannon Rigney shall not have
the right to make any contracts or commitments for or on behalf of Alpine 4
without first obtaining the express written consent of Alpine 4.
 
11. BENEFITS. Shannon Rigney shall be entitled to employment benefits, including
holidays, 401k, sick leave, vacation and health insurance as provided by Alpine
4's policies in effect during the term of employment.
 
12. TERM/TERMINATION. Shannon Rigney's employment under this Agreement shall be
for an unspecified term on an "at will" basis. This Agreement may be terminated
by Alpine 4 upon 2 weeks written notice, and by Shannon Rigney upon 2 weeks
written notice. If Shannon Rigney is in violation of this Agreement, Alpine 4
may terminate employment without notice and with compensation to Shannon Rigney
only to the date of such termination. The compensation paid under this Agreement
shall be Shannon Rigney's exclusive remedy.
 
3

--------------------------------------------------------------------------------

13. COMPLIANCE WITH EMPLOYER'S RULES. Shannon Rigney agrees to comply with all
of the rules and regulations of Alpine 4.
 
14. RETURN OF PROPERTY. Upon termination of this Agreement, Shannon Rigney shall
deliver to Alpine 4 all property which is Alpine 4's property or related to
Alpine 4's business (including keys, records, notes, data, memoranda, models,
and equipment) that is in Shannon Rigney's possession or under Shannon Rigney's
control. Such obligation shall be governed by any separate confidentiality or
proprietary rights agreement signed by Shannon Rigney.
 
15. NOTICES. All notices required or permitted under this Agreement shall be in
writing and shall be deemed delivered when delivered in person or on the third
day after being deposited in the United States mail, postage paid, addressed as
follows:
 
Employer:
 
Alpine 4 Technologies, Ltd
Kent Wilson
CEO
Employee:
 
Shannon Rigney
 
Such addresses may be changed from time to time by either party by providing
written notice in the manner set forth above.
 
16. ENTIRE AGREEMENT. This Agreement contains the entire agreement of the
parties and there are no other promises or conditions in any other agreement
whether oral or written. This Agreement supersedes any prior written or oral
agreements between the parties.
 
17. AMENDMENT. This Agreement may be modified or amended, if the amendment is
made in writing and is signed by both parties.
 
18. SEVERABILITY. If any provisions of this Agreement shall be held to be
invalid or unenforceable for any reason, the remaining provisions shall continue
to be valid and enforceable. If a court finds that any provision of this
Agreement is invalid or unenforceable, but that by limiting such provision it
would become valid or enforceable, then such provision shall be deemed to be
written, construed, and enforced as so limited.
 
19. WAIVER OF CONTRACTUAL RIGHT. The failure of either party to enforce any
provision of this Agreement shall not be construed as a waiver or limitation of
that party's right to subsequently enforce and compel strict compliance with
every provision of this Agreement.
 
20. APPLICABLE LAW. This Agreement shall be governed by the laws of the State of
Arizona.
 
4

--------------------------------------------------------------------------------

 
21. SIGNATORIES. This Agreement shall be signed by Kent Wilson, CEO on behalf of
Alpine 4 Technologies, Ltd and by Shannon Rigney in an individual capacity. This
Agreement is effective as of the date first above written.
 
 
 
/s/ Kent Wilson
Date:
9/30/15
Kent Wilson
   
 
   
 
   
 
   
 
   
 
   
 
    /s/ Shannon Rigney
Date:
9/30/15
Shannon Rigney
   

 
 
5

--------------------------------------------------------------------------------